Citation Nr: 1707993	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-27 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of malaria.

2.  Entitlement to service connection for duodenal ulcer disease, to include as secondary to malaria or exposure to Agent Orange. 

3.  Entitlement to service connection for hypertension, to include as secondary to malaria or exposure to Agent Orange. 

4.  Entitlement to service connection for heart disease, to include ischemic heart disease and/or hypercholesterolemia, claimed as secondary to hypertension, malaria, or exposure to Agent Orange.

5.  Entitlement to service connection for hypertensive retinopathy, to include as secondary to hypertension, malaria, or exposure to Agent Orange.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to malaria or exposure to Agent Orange.

7.  Entitlement to service connection for prostatitis, to include as secondary to malaria or exposure to Agent Orange.  

8.  Entitlement to service connection for chronic urinary tract infections, to include as secondary to malaria or exposure to Agent Orange.

9.  Entitlement to service connection for erectile dysfunction, to include as secondary to malaria, a heart disorder, and/or exposure to Agent Orange.

10.  Entitlement to service connection for lumbar spine disability, to include as secondary to malaria or exposure to Agent Orange.

11.  Entitlement to service connection for a chronic muscle disorder, to include as secondary to malaria or exposure to Agent Orange.


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to October 1970, with service in the Republic of Vietnam from January to October 1970.  His decorations include the Combat Infantry Badge, Vietnam Service Medal, and Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals (Board) from August 2008 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, as well as from a March 2011 rating decision by the RO in Togus, Maine.

In August 2015, the Board denied the service connection claims listed in the title page of this decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision and remanded the matter for compliance with the terms of the JMR.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The parties to the JMR agreed that the August 2015 Board decision relied upon inadequate August 2014 and December 2014 VA examinations.  It was determined that the August 2014 VA examiner's opinion did not comply with the terms of the Board's July 2014 remand because the examiner did not address whether the Veteran has any current residuals of malaria, to include residuals from treatment with quinine during service, and did not address the known types of treatment for malaria and any known complications associated with them.  Therefore, pursuant to the JMR, the Board must obtain a new medical opinion.  Further, pursuant to the JMR, the Board must obtain a new VA medical opinion, or seek clarification of the December 2014 medical opinion, to address (1) the etiology of the Veteran's heart disease, to include whether it is as likely as not due to herbicide exposure on a direct basis; and (2) the etiology of the Veteran's lumbar spine disability while considering his statements regarding the onset of pain and type of injury.  To date, these medical opinions have not been obtained.  Therefore, remand is warranted to obtain these opinions.  Any outstanding VA and private treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then arrange for a specialist in infectious diseases (on a fee basis if necessary) other than the August 2014 VA examiner to examine the Veteran and provide an opinion, with supporting explanation, as whether he has any current residuals of malaria, to include residuals from treatment of malaria with quinine during service.  The examiner should indicate on the examination report that the claims folder was reviewed in conjunction with the examination.  The examiner must obtain a full medical history from the Veteran. 

The examiner should specifically identify any current residuals of malaria to include residuals from treatment of malaria with quinine during service.  The examiner must specifically address the Veteran's assertions as to any symptoms he has attributed to his malaria/treatment thereof.  The examiner should address the known types of treatment for malaria and any known complications associated with them. 

The examiner must also determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has hypertension, GERD, erectile dysfunction, lumbar spine disability, prostatitis, urinary tract infection, a muscle disability, borderline diabetes mellitus, duodenal ulcer disease, hypertensive retinopathy, or a heart disability that is related to residuals of malaria or treatment for malaria with quinine during service; and/or Agent Orange exposure during service. 

Review of the entire file is required; however, attention is invited to the Veteran's service treatment records which note in August 1970 that the Veteran had just returned from the 6th Convalescent Center (known to be in Cam Ranh Bay, Vietnam) following treatment for falciparum malaria; this combat Veteran's credible statements regarding the type of treatment he received during that hospitalization; and, the medical treatise information submitted by the Veteran regarding severe falciparum malaria and its common effects.

The examiner must provide the underlying reasons for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  That there is no record of treatment in service is not a sufficient rationale for any opinion.  The Veteran's statements of record are competent and credible as to what occurred while in combat. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Then obtain an addendum opinion from a VA physician other than the December 2014 VA examiner to determine the etiology of any current heart disorder and lumbar spine disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a) is it at least as likely as not (a 50 percent or greater probability) that the Veteran has any current heart disorder related to service, to specifically include any residuals of malaria, treatment for malaria during service with quinine, and/or exposure to Agent Orange during service.  In rendering the opinion, the examiner must consider this combat Veteran's credible statements regarding the onset and continuity of his symptoms during service and thereafter.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  

(b) is it at least as likely as not (a 50 percent or greater probability) that the Veteran has a current lumbar spine disability related to service, to include his assertions as to falling from a bed during service.

Review of the entire file is required; however, attention is invited to this combat Veteran's credible statements regarding the onset of back pain and type of injury sustained in service, despite the lack of documented treatment in service.

The underlying reasons for all opinions expressed must be included in the opinion.  That there is no record of treatment in service is not a sufficient rationale for any opinion.  The Veteran's statements of record are competent and credible as to what occurred while in combat. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Then, after taking any development deemed necessary, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

